UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1177



LORETTA JANE REEVES,

                                               Plaintiff - Appellant,

             versus


VIRGINIA DEPARTMENT OF CORRECTIONAL EDUCATION;
MARK HUTCHINSON; GEORGE ERPS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-02-20-2)


Submitted:    May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Loretta Jane Reeves, Appellant Pro Se. Sydney E. Rab, Anthony
Philip Meredith, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Loretta Jane Reeves appeals the district court’s judgment

granting the Appellees’ motion for summary judgment and dismissing

her hostile work environment claim. We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court. See Reeves v. Virginia Dep’t of Corr.

Educ., No. CA-02-20-2 (W.D. Va. Jan. 9, 2003).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2